Citation Nr: 0327812	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  97-01 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to compensation for a dental disorder under the 
provisions of 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1942 to July 
1944.

Initially, the Board of Veterans' Appeals (Board) notes that 
the Board previously remanded this matter in September 1997 
to determine, in part, whether further Department of Veterans 
Affairs (VA) dental treatment records could be obtained 
regarding the 1948 dental treatment the veteran claims 
resulted in the loss of numerous teeth and consequent 
residual problems.  Thereafter, after additional efforts to 
obtain such records had been unsuccessful, an August 1998 
Board decision denied the claim as not well-grounded, and 
following the veteran's timely appeal of that decision, a 
September 1999 Joint Motion for Remand determined that the 
veteran's request for a second hearing before the Board had 
not been adequately considered, and that due process required 
that the Board's August 1998 decision be vacated so that 
another hearing could be scheduled.  A September 1999 Order 
from the United States Court of Appeals for Veterans Claims 
(Court) reflects that the August 1998 Board decision was 
vacated and remanded for action consistent with the Joint 
Remand.  The record reflects that the veteran was provided 
with his requested hearing in June 2003, and the matter is 
back before the Board for further appellate review.  


REMAND

A review of the veteran's claims file reveals that in April 
1948, following service separation, the veteran was admitted 
to a VA hospital with many somatic complaints.  The final 
summary report of that VA hospitalization indicates that 
during this admission, a dentist recommended the removal of 
some of the veteran's teeth because they appeared diseased on 
the X-rays.  As such, the carious teeth were reportedly 
extracted.  The veteran was to return to the VA hospital in 
two months to be fitted for plates.

A June 1948 VA Record of Hospitalization indicates that the 
veteran's diagnoses for the above-noted period of 
hospitalization included dental caries, and three missing 
teeth.  In addition, the report listed the following 
operations performed during that period of hospitalization: 
proctoscopic examination; gastroscopic examination; and, 
"Ex. of teeth (20)."  

An October 1948 VA Report of Hospitalization reveals that the 
veteran underwent "completion of service dentures," and 
there is no other medical evidence of record regarding 
extraction of the veteran's teeth in 1948.

The veteran essentially maintains that his teeth were in good 
condition in 1948, and they should not have been removed.  
The veteran has also asserted that he thereafter had 
difficulty maintaining his remaining teeth, since the plates 
placed much wear and tear on those teeth.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) (VCAA) was enacted, and redefined the 
obligations of VA with respect to the duty to assist and 
notify.  While the regional office (RO) has made reasonable 
efforts to obtain additional relevant records, the Board 
finds that under the new guidelines of the VCAA, the evidence 
of the loss of at least 20 teeth at a VA facility in 1948 
together with the need for the use of plates thereafter is 
sufficient to also require that the veteran be furnished with 
an appropriate examination and opinion regarding whether the 
veteran's tooth loss resulted from VA treatment, and if not 
whether any additional dental disability arose out of that 
treatment.

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development or to cure a 
procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided in the RO's correspondence of March 2003, 
a full year is allowed to respond to a VCAA notice. 

Accordingly, this case is remanded for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, in 
addition to 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, (West 2002), and any other 
applicable legal precedent. 

2.  The veteran should be afforded a VA 
dental examination to determine the 
etiology of the veteran's tooth loss in 
1948 and any residual disability 
thereafter.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to 
completion of the examination report.  
All indicated studies must be conducted.  
The examiner should be requested to state 
whether it is as likely as not that there 
was increased or additional disability as 
a result of the extraction of the 
veteran's teeth above and beyond the 
actual loss of the teeth.  

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
issue of entitlement to compensation for 
a dental disorder under the provisions of 
38 U.S.C.A. § 1151 (West 2002) should be 
readjudicated.  If the benefit is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




